                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RODRIGO RUBEN LOPEZ-                           No. 4:19-CV-01766
    VELASQUEZ,
                                                   (Judge Brann)
               Petitioner,

         v.

    WARDEN,

               Respondent.

                             MEMORANDUM OPINION

                                FEBRUARY 20, 2020

I.      BACKGROUND

        Presently before the Court is the petition for writ of habeas corpus of

Petitioner Rodrigo Ruben Lopez-Velasquez filed pursuant to 28 U.S.C. § 2241 in

which he seeks a bond hearing to remedy his allegedly unconstitutional prolonged

immigration detention.1 The Court reviewed the petition and issued an order to show

cause why the petition should not be granted.2 In response, Respondent has filed a

suggestion of mootness, which explains that Petitioner has been removed from the

United States.3 Since that time, the Court notes that mail sent to Petitioner at his




1
     ECF No. 1.
2
     ECF No. 10.
3
     ECF No. 12.
address of record has been returned.4 For the reasons that follow, the Court will

dismiss the petition as moot.

II.      DISCUSSION

         In light of the action recently taken by immigration officials in removing

Petitioner from the United States, this case is now moot and must be dismissed.

According to the mootness doctrine, “[i]f developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or

prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”5 In the context of habeas corpus petitions, mootness questions

frequently turn on straightforward factual issues. Thus,

                a petition for habeas corpus relief generally becomes moot when a
                prisoner is released from custody before the court has addressed the
                merits of the petition. This general principle derives from the case or
                controversy requirement of Article III of the Constitution, which
                “subsists through all stages of federal judicial proceedings, trial and
                appellate ... the parties must continue to have a personal stake in the
                outcome of the lawsuit.” In other words, throughout the litigation, the
                plaintiff “must have suffered, or be threatened with, an actual injury
                traceable to the defendant and likely to be redressed by a favorable
                judicial decision.”6

         The mootness doctrine applies with particular force to habeas petitions filed

in immigration matters. In the context of federal habeas corpus petitions brought by

immigration detainees, the deportation or removal of an alien renders an immigration


4
      See ECF No. 13.
5
      Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).
6
      DeFoy v. McCullough, 393 F.3d 439, 441-442 (3d Cir. 2005) (internal citations omitted).
                                                2
habeas petition moot.7 As the United States Court of Appeals for the Third Circuit

stated in Lindaastuty when confronted with the same situation, “because [the

petitioner] has already been deported and is, therefore, no longer in custody, the

challenge to her detention is moot and the habeas petition must be dismissed.”8

        Although the Lindaastuty decision is not precedential, it is highly persuasive

as a “paradigm of the legal analysis [this Court] should . . . follow.”9 The Court

agrees with the reasoning in Lindaastuty and concludes that since Petitioner has been

removed “and is, therefore, no longer in custody, the challenge to h[is] detention is

moot and the habeas petition must be dismissed.”10

III.    CONCLUSION

        For the reasons set forth above, the Petition will be denied as moot. An

appropriate Order follows.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




7
     See Lindaastuty v. Attorney General, 186 F. App’x 294 (3d Cir. 2006).
8
     Id. at 298.
9
     Drinker v. Colonial Sch. Dist., 78 F.3d 859, 864 n.12 (3d Cir. 1996).
10
     Lindaastuty, 186 F. App’x at 298.
                                                  3
